NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WENDIAN XU,                                     No.    17-71288

                Petitioner,                     Agency No. A200-259-316

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted October 22, 2019
                               Honolulu, Hawaii

Before: GRABER, M. SMITH, and WATFORD, Circuit Judges.

      Petitioner Wendian Xu, native and citizen of China, petitions for review of

the Board of Immigration Appeals (BIA)’s order affirming the Immigration Judge

(IJ)’s denial of Xu’s application for asylum and withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      The BIA’s adverse credibility determination is supported by substantial

evidence. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). Xu’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
testimony and documentation regarding being a chemistry teacher were

inconsistent with his household register listing his occupation as a leather goods

company quality controller. The BIA’s interpretation of Xu’s limited ability to

name modern chemists and failure to mention “carbon” when asked the difference

between organic and inorganic chemistry was not unreasonable. The BIA did not

fail to consider Xu’s corroborating evidence regarding being a chemistry teacher

because it incorporated the portion of the IJ’s decision calling that evidence into

question. Xu has failed to show that “any reasonable adjudicator would be

compelled to conclude” that either he was in fact a chemistry teacher, or that his

testimony was nevertheless credible on all other points. 8 U.S.C. § 1252(b)(4)(B).

The inconsistency forming the basis for an adverse credibility determination need

no longer “go to the heart” of the claim for relief. Shrestha, 590 F.3d at 1043.

      In light of this adverse credibility finding, substantial evidence supports the

BIA’s conclusion that Xu is not eligible for asylum or withholding of removal.

The record does not compel the conclusion that Xu’s documentary evidence was

sufficient independently to establish that Xu had past problems with the Chinese

authorities.1 Absent evidence of such past problems, the record does not compel


1
  Even accepting Xu’s argument that there was no actual inconsistency between the
2015 letter from Xu’s mother and Xu’s own testimony regarding the frequency of
police visits, the record does not compel the conclusion that Xu’s mother’s letters,
the letter from Brother Liang, or Xu’s medical documents, were sufficient standing
alone to support Xu’s claim.

                                          2
the conclusion that Xu has a “well-founded fear of persecution” based solely on his

current religious practice in the United States or on the general treatment of

Christians in China. Ling Huang v. Holder, 744 F.3d 1149, 1152 (9th Cir. 2014)

(quoting 8 U.S.C. § 1101(a)(42)(A)). For the same reasons, the record does not

compel the conclusion that “it is more likely than not that [Xu] would be subject to

persecution” if returned to China. Id. (quoting Al–Harbi v. INS, 242 F.3d 882, 888

(9th Cir. 2001)).

      Petition DENIED.




                                          3